BARFIELD, Judge,
concurs:
The hearing officer erred in holding that inmates of Union Correctional Institution were not substantially affected parties in a challenge to an interoffice memorandum and an institutional operating procedure governing hours during which inmates could watch television. However, the memorandum and operating procedure are not rules subject to challenge under section 120.56, Florida Statutes (1983), Department of Corrections v. Holland, et al., 469 So.2d 166 (Fla. 1st DCA 1985); Adams v. Department of Corrections, 469 So.2d 164 (Fla. 1st DCA 1985); Department of Cor*758rections v. Adams, 458 So.2d 354 (Fla. 1st DCA 1984); Department of Corrections v. Sumner, 447 So.2d 1388 (Fla. 1st DCA 1984). I therefore agree to affirming the dismissal of the petition.